IN THE COURT OF APPEALS OF TENNESSEE
                                  AT NASHVILLE
                            Assigned on Briefs July 9, 2012

                                   IN RE: WESTON T. R.

                  Appeal from the Juvenile Court for Davidson County
                      No. 139621     Betty Adams Green, Judge


                 No. M2012-00580-COA-R3-PT - Filed August 31, 2012


Father has a son who was placed in the custody of his maternal grandmother when he was
ten months old because Mother was deceased and Father was incarcerated. Grandmother
filed a petition for termination of Father’s parental rights. Following a hearing the trial court
determined Father had abandoned his child as that term is defined by Tenn. Code Ann. §36-
1-102(1)(A)(iv) and that it was in the child’s best interests for Father’s parental rights to be
terminated. Father has been incarcerated for all but five months of the child’s life and has
engaged in conduct that exhibits his wanton disregard for his son’s welfare. The child has
no meaningful relationship with Father due to Father’s life choices, which have resulted in
repeated arrests and periods of incarceration. We agree with the trial court that Father has
abandoned his child and that it is in the child’s best interest for Father’s parental rights to be
terminated. We therefore affirm the trial court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

P ATRICIA J. C OTTRELL, P.J., M.S., delivered the opinion of the Court, in which F RANK G.
C LEMENT and A NDY D. B ENNETT, JJ., joined.

David Ryan Grimmett, Nashville, Tennessee, for the appellant, J.W.W.

Joel Stephen Mills, Nashville, Tennessee, for the appellee, L.A.R.

                                           OPINION

                                       I. B ACKGROUND
       Weston T.R. (“Weston” or “Child”) was born to S.F.R.1 (“Mother”) in March 2010.
Mother was unmarried and the father, J.W.W. (“Father”), was incarcerated due to a
conviction for aggravated assault. Father was put on probation and released from jail in June
2010 and lived with Mother and Weston from the time of his release until September 2010,
when he was arrested for underage drinking. Father was returned to jail for violating his
probation terms and was not released until three months later, in December 2010. Father was
arrested again in early January 2011 on charges that were later dismissed. Father was
released ten days later but was returned to jail at the end of January 2011 for another
probation violation. Father was still incarcerated at the time of trial, which was September
14, 2011. Father testified that he did not know when he would be released. Weston was
eighteen months old at the time of trial, and Father had been incarcerated for all but about
five months of his son’s life.

        Mother passed away in November 2010 while Father was in jail. Child was placed
temporarily with Mother’s sister. Mother’s sister was unable to obtain medical insurance for
Child, whose ears then needed medical attention, and so Mother’s sister asked Mother’s
mother, L.A.R. (“Grandmother”), to care for Child beginning in January 2011. Grandmother
filed a Petition to Terminate Parental Rights and Legal Guardianship in early March 2011.
She was granted legal custody of Weston in April 2011. Weston has lived with Grandmother
continuously from January 2011.

                                    II. T RIAL C OURT P ROCEEDINGS

        At the trial to determine whether Father’s parental rights should be terminated, Father
and Grandmother both testified. Father was asked about Weston’s care when Father was out
of prison and living with Mother and Weston. Father admitted to being a drug addict and to
using the following drugs between June and September 2010, while he was living with
Mother and Weston: Oxycontin, Xanax, cocaine, crack, marijuana, Lortab, and Soma.
Father testified that he was on probation between June and September 2010, and that he
knew taking these illegal drugs was a violation of his probation which could result in another
arrest and return to jail. When asked whether he thought about the effect on Weston if he
was returned to jail, Father testified that he did not think about any effect on Weston when
he decided to use the drugs. He testified as follows:

       Q:         And you were still on probation at that time, correct?

       A:         Yes, sir.



       1
           To protect the child’s identity, the parents’ initials will be used throughout this opinion.

                                                       -2-
       Q:     And you knew that that was a violation of your probation; is that right?

       A:     Yes, sir.

       Q:     And did you consider what would happen if you got caught using
              drugs?

       A:     Yes.

       Q:     And you knew that you’d be violated and go back to jail, right?

       A:     Yes.

       Q:     And you did it anyway?

       A:     Yes.

       Q:     Did you consider the effect that that might have on Weston, if you went
              back to jail?

       A:     I did. Not actually. I didn’t think about that.

       Q:     You didn’t think about that?

       A:     No.

       Q:     So you weren’t thinking about Weston at all during that time?

       A:     I was thinking about Weston, but I wasn’t thinking about my actions.

       Q:     What impact do you think that it has on Weston, that you went back to
              jail?

       A:     It had a big impact. [Mother] didn’t know how to take care of him.

        Father acknowledged that he had an anger management problem and admitted to
hitting Mother while Weston was present. Father testified that he did not think Mother knew
how to take care of Weston and that he was a better parent than Mother was. Father
acknowledged Weston was doing well in his placement with Grandmother.



                                             -3-
       Grandmother testified that she lives in Wyoming and has been taking care of Weston
since January 2011, when Mother’s biological sister asked for help in caring for Weston.
Grandmother testified that Father has not written or phoned to check on Weston since she
has had Weston in her care.2 The evidence showed that Grandmother has provided Weston
with the medical care he has needed and that Weston has thrived since he has been in her
care.

        In its Order issued on February 14, 2012, the trial court made the following findings
of fact:

       13.     [Father] is a convicted felon and by his own admission, has been
               incarcerated for much of Child’s life. He admitted to physically
               assaulting the Mother with Child present. He admitted that he used
               illegal drugs and alcohol while on probation and knew that it was a
               violation of his probation and could result in his being incarcerated
               again.

       14.     [Father] admitted to knowingly violating his probation and his
               incarceration was directly related to his knowing violation.

       15.     [Grandmother] has provided for Child’s care for most of the time since
               the Mother’s death even providing support for Child while Child was
               not living with her. [Father] has provided little, if any, financial
               support of Child during Child’s lifetime.

       16.     [Grandmother] is currently providing all support for Child including
               medical insurance. It was uncontroverted that Child is thriving and
               doing well in [Grandmother’s] home.

       17.     [Father] has very little if any relationship with Child at this time. He
               has lived with Child for only a few months and has not visited with
               Child since December 2010.

       18.     [Father] by his own admission does not know when he will be in a
               position to act as a parent and custodian of Child. He acknowledged
               that his Child is being well cared for by [Grandmother]



       2
          Father testified he asked his mother to call Grandmother to check on Weston, and Grandmother
testified that Father’s mother has phoned a handful of times.

                                                 -4-
       19.    [Father] has never gone a four month period without being incarcerated
              so there is not a four month period for which he has had the ability to
              support Child.

       20.    Regardless, [Father] has exhibited a wanton disregard for the welfare
              of [Child] by willingly and knowingly engaging in behavior that caused
              him to be incarcerated and placed [Father] in a position that prevents
              him from caring for his child.

       Then, after citing Tenn. Code Ann. §36-1-102(1A)(iv), one of the statutory definitions
of “abandonment,” the court made the following conclusions of law:

       23.    [Father], who is incarcerated and was so at the filing of this petition,
              has abandoned Child by exhibiting a wanton disregard for the welfare
              of Child by engaging in behavior that has caused [Father] to be
              incarcerated and unable to act as a custodian for Child. [Father] was
              aware that he was subject to being returned to prison and knew that his
              conduct would likely cause him to return to incarceration but he
              exhibited wanton disregard for his child by engaging in criminal
              activity anyway. As such, he was in a position that he was unable to
              provide care for his child and Child was left to the care of the Petitioner
              and others.

       24.    The Court has considered the factors codified in T.C.A. 36-1-113(i) and
              finds by clear and convincing evidence that it is in the best interest of
              Weston that the parental rights of [Father] be terminated. [Father] is
              still incarcerated and cannot have Weston in his home and does not
              know when he will be in position to assume custody. He has only
              visited with Child one time in the nearly 10 months prior to this trial.
              He has no meaningful relationship with Child. [Father] admitted to
              physically harming [Mother] with Child present. Weston is doing well
              in his current home and even [Father] admitted that he could not say
              that Child was not being properly cared for in [Grandmother’s] home.
              [Grandmother] testified that she was seeing to Child’s medical needs
              and had him on her insurance plan which was a step up because Weston
              was not able to obtain health insurance in Tennessee prior to being
              placed in her custody. [Father] did not pay child support for Child even
              when he was not incarcerated.

       26.    Therefore, it is hereby ORDERED, ADJUDGED and DECREED that

                                              -5-
              the parental rights of [Father] are terminated pursuant to T.C.A. 36-1-
              113 and 36-1-102.

       27.    It is in the best interest of Weston [T.R.] that the parental rights of
              [Father] are terminated.

      Father appeals the trial court’s determination that he abandoned Weston and that it is
in Weston’s best interest that Father’s parental rights be terminated.

                 III. S TANDARDS FOR T ERMINATING P ARENTAL R IGHTS

       Our legislature has identified those situations in which the state’s interest in the
welfare of a child justifies interference with a parent’s constitutional rights by setting forth
the grounds upon which termination proceedings can be brought. Tenn. Code Ann. § 36-1-
113(g). Termination proceedings are statutory, In re Angela E., 303 S.W.3d at 250; Osborn
v. Marr, 127 S.W.3d 737, 739 (Tenn. 2004), and parental rights may be terminated only
where a statutorily defined ground exists. Tenn. Code Ann. § 36-1-113©); Jones v. Garrett,
92 S.W.3d 835, 838 (Tenn. 2002); In re M.W.A., 980 S.W.2d 620, 622 (Tenn. Ct. App.
1998).

       A person seeking to terminate another’s parental rights must prove two things.
Tennessee Code Annotated § 36-1-113(c) requires that termination of parental rights must
be based upon a finding by the court by clear and convincing evidence (1) that the grounds
for termination of parental rights have been established; and (2) that termination of the
parent’s rights is in the child’s best interests.

        Both grounds and best interests must be proved by clear and convincing evidence. In
re Angela E., 303 S.W.3d at 250 ; In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006); In re
Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). This heightened burden of proof is one of the
safeguards required because of the fundamental rights involved, and its purpose is to
minimize the possibility of erroneous decisions that result in an unwarranted termination of
or interference with these rights. In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010); In re
Angela E., 303 S.W.3d at 250; In re M.W.A., 980 S.W.2d at 622.

       Clear and convincing evidence enables the fact-finder to form a firm belief or
       conviction regarding the truth of the facts, In re Audrey S., 182 S.W.3d at 861,
       and eliminates any serious or substantial doubt about the correctness of these
       factual findings. In re Valentine, 79 S.W.3d at 546; State, Dep’t of Children’s
       Servs. v. Mims (In re N.B.), 285 S.W.3d 435, 447 (Tenn. Ct. App.2008).



                                              -6-
In re Bernard T., 319 S.W.3d at 596.

      In contrast to the preponderance of the evidence standard, clear and convincing
evidence should demonstrate that the truth of the facts asserted is “highly probable” as
opposed to merely “more probable” than not. In re M.A.R., 183 S.W.3d 652, 660 (Tenn. Ct.
App. 2005).

        The party seeking termination must establish the existence of only one statutory
ground to support a termination. In re Angela E., 303 S.W.3d at 251; In re Valentine, 79
S.W.3d at 546. Only if at least one ground is established by clear and convincing evidence
does the trial court or the reviewing court conduct a best interests analysis. In re Angela E.,
303 S.W.3d at 251 (citing In re Marr, 194 S.W.3d 490, 498 (Tenn. Ct. App. 2005)). “The
best interests analysis is separate from and subsequent to the determination that there is clear
and convincing evidence of grounds for termination.” In re Angela E., 303 S.W.3d at 254.
As we have stated before, the existence of a ground does not inexorably lead to the
conclusion that termination of a parent’s rights is in a child’s best interest. In re C.B.W.,
2006 WL 1749534, at *6 (Tenn. Ct. App. June 26, 2006).

       Statutory factors are set out for the best interests analysis that the court “shall
consider,” but that analysis is not limited to the factors enumerated in the statute. Tenn. Code
Ann. § 36–1–113(I); In re Angela E., 303 S.W.3d at 251; In re Audrey S., 182 S.W.3d at 878.
Every factor need not be applicable for the trial court to determine that it is in the best
interest of Child for a parent’s right to be terminated. The relevance and weight to be given
each factor depends on the unique facts of each case. In some cases one factor alone may be
sufficient to determine the outcome. In Re Audrey S., 182 S.W.3d at 878.

       Appellate courts review the trial court’s findings of fact in termination proceedings
using the standard of review in Tenn. R. App. P. 13(d). In re Bernard T., 319 S.W.3d at 596;
In re Angela E., 303 S.W.3d at 246. Thus, reviewing courts will review the trial court’s
findings of fact de novo on the record and accord these findings a presumption of correctness
unless the evidence preponderates otherwise. In the Matter of M.L.P., 281 S.W.3d 387, 393
(Tenn. 2009); In re A.M.H., 215 S.W.3d 793, 809 (Tenn.2007).

       In light of the heightened burden of proof in termination proceedings, the reviewing
court must make its own determination as to whether the facts, either as found by the trial
court or as supported by a preponderance of the evidence, provide clear and convincing
evidence that supports all the elements necessary to terminate a parent’s rights. In re
Bernard T., 319 S.W.3d at 597. A reviewing court must review “the trial court’s ruling that
the facts of [a] case sufficiently support the termination ground. . . ,” a conclusion of law, de
novo, with no presumption of correctness. In the Matter of M.L.P., 281 S.W.3d at 393

                                               -7-
(quoting In re A.M.H., 215 S.W.3d at 810). As in all other cases, questions of law, including
issues of statutory interpretation, are reviewed de novo with no presumption of correctness.
In re Angela E., 303 S.W.3d at 246; Adoption of A.M.H., 215 S.W.3d at 809.

                                           IV. A BANDONMENT

       Tennessee Code Annotated section 36-1-113(g) lists ten statutory grounds for
terminating a parent’s rights. As discussed above, only one ground is necessary to support
an order terminating parental rights where termination is in the best interests of the child.
Tenn. Code Ann. §36-1-113(c) and (g); In re Audrey S., 182 S.W.3d at 862.

        “Abandonment” is included as a statutory ground for terminating a parent’s rights, and
the trial court relied on the definition of abandonment found in section 36-1-102(1)(A)(iv),
which provides:

        A parent or guardian is incarcerated at the time of the institution of an action
        or proceeding to declare a child to be an abandoned child, or the parent or
        guardian has been incarcerated during all or part of the four (4) months
        immediately preceding the institution of such action or proceeding, and either
        has willfully failed to visit or has willfully failed to support or has willfully
        failed to make reasonable payments toward the support of Child for four (4)
        consecutive months immediately preceding such parent’s or guardian’s
        incarceration, or the parent or guardian has engaged in conduct prior to
        incarceration that exhibits a wanton disregard for the welfare of Child.

       Two distinct requirements that must be met before Father can be found to have
abandoned his child pursuant to this section. First, Father must have been incarcerated either
when the termination proceeding was filed or during all or part of the four months
immediately preceding the filing of the termination proceeding. Grandmother filed her
Petition to Terminate Parental Rights on March 9, 2011. Father was incarcerated on that
date, so the first requirement of section 36-1-102(1)(A)(iv) is satisfied.

      With regard to the second part of the statute3 , the trial court found that Father’s
conduct prior to his incarceration exhibited a wanton disregard for Weston’s welfare. See
In re Audrey S., 182 S.W.3d at 865 (discussion of requirements of section 36-1-


        3
          With regard to the statute addressing a parent’s failure to support or visit, the trial court found that
Father has never gone a four month period without being incarcerated since Weston’s birth, so there is not
a four month period for which he has had the ability to support Child. He obviously had no opportunity to
visit during those periods.

                                                       -8-
102(1)(A)(iv)). Father contests this finding, arguing the evidence does not show he wantonly
disregarded the welfare of his child.

         Father explains that he was arrested for aggravated assault in June 2009, before he
learned Mother was pregnant with Weston. Father contends he could not wantonly disregard
the welfare of a child he did not even know existed. We agree with Father on this point.
However, while the record shows that when Father was released from jail in June 2010 he
was on probation for charges that predated Father’s knowledge of Mother’s pregnancy,4
Father’s probation violations and conduct that resulted in his return to jail throughout
Weston’s young life occurred after Weston was born. Father admitted that he has an anger
management problem and that he hit Mother between June and September 2010 while
Weston was in the room “because she was pushing [his] buttons.” Mother was upset enough
as a result of Father’s hitting her that she phoned her mother, who was in Wyoming at the
time. Grandmother was concerned enough as a result of Mother’s phone call that she, in
turn, called the police, who went out to Father and Mother’s home to investigate. Although
Father testified he was not arrested for domestic assault as a result of that incident, Father
was arrested for underage drinking. Father testified he knew that drinking alcohol was a
violation of his probation and that if he were caught drinking alcohol he would be returned
to jail.

       Father also testified that he was a drug addict and that while he was out of jail
between June and September 2010 he took the drugs Oxycontin, Xanax, cocaine, crack,
marijuana, Lortab, and Soma. Father testified that he used these drugs while Weston was in
the home and that he knew using these drugs constituted a violation of his probation that
could lead to another arrest and return to jail.

       In concluding that Father exhibited wanton disregard for Weston’s welfare, the trial
court wrote that Father “has engag[ed] in behavior that has caused [Father] to be incarcerated
and unable to act as a custodian for Child. [Father] was aware that he was subject to being
returned to prison and knew that his conduct would likely cause him to return to incarceration
but he exhibited wanton disregard for his child by engaging in criminal activity anyway.”
Contrary to Father’s suggestion, the trial court relied on conduct Father engaged in during
Weston’s life that evidenced his wanton disregard for Weston’s welfare. The court did not
focus on Father’s convictions that predated Weston’s birth.

      This Court has addressed the correlation between a parent’s incarceration and his or
her wanton disregard for his or her child in prior cases:


        4
        Father testified that when he was convicted of aggravated assault in June 2009, he was already on
probation for aggravated burglary.

                                                  -9-
       Incarceration severely compromises a parent’s ability to perform his or her
       parental duties. A parent’s decision to engage in conduct that carries with it
       the risk of incarceration is itself indicative that the parent may not be fit to care
       for Child.

In re Audrey S., 182 S.W.3d at 866 (citing James G. Dwyer, A Taxonomy of Children's
Existing Rights in State Decision Making About Their Relationships, 11 W M. & M ARY B ILL
R TS. J. 845, 958 (2003)). Recognizing that incarceration is not an “infallible predictor of
parental unfitness,” In re Audrey S., 182 S.W.3d at 866, the court explained that “probation
violations, repeated incarceration, criminal behavior, substance abuse, and the failure to
provide adequate support or supervision for a child can, alone or in combination, constitute
conduct that exhibits a wanton disregard for the welfare of a child.” Id. at 867-68; see In re
Joseph L., 2012 WL 2389609, at *8 (Tenn. Ct. App. June 25, 2012) (court found mother’s
decision to engage in conduct leading to aggravated assault conviction demonstrated clear
and convincing evidence of mother’s wanton disregard for child’s welfare).; In re O.J.B.,
2009 WL 3570901, at *4-5 (Tenn. Ct. App. Nov. 2, 2009) (court found incarcerated mother
who used drugs during pregnancy and who engaged in conduct leading to further
incarcerations exhibited wanton disregard for child’s welfare); State of Tennessee, Dep’t of
Children’s Servs. v. J.M.F., 2005 WL 94465, at *7 (Tenn. Ct. App. Jan. 11, 2005)
(incarcerated parent with multiple drug offenses, who wastes opportunities to rehabilitate
himself by continuing to abuse drugs, resulting in parole revocations and repeated
incarcerations, demonstrates wanton disregard for child’s welfare).

        Father testified that he plans to go to a rehabilitation center when he gets out of jail
to stop his drug use and become a better parent to his child. However, “[i]n parental rights
matters, the court does not look to the protestations of affections and expressed intentions of
the parent, but rather the parent’s course of conduct.” J.M.F., 2005 WL 94465, at *7
(quoting In re DNG, 2004 WL 2314534, at *2 (Tenn. Ct. App. Oct. 13, 2004) (itself citing
Koivu v. Irwin, 721 S.W.2d 803 (Tenn. Ct. App.1986) and Fancher v. Mann, 432 S.W.2d 63,
65 (Tenn. Ct. App. 1968))).

       The trial court did not expressly find “by clear and convincing evidence” that Father
abandoned Weston, as required by Tenn. Code Ann. §36-1-113(c)(1), but there was no
conflict in the evidence regarding Father’s arrests, conduct leading to his arrests, periods of
incarceration, or drug use, all of which supported the trial court’s conclusion that Father
abandoned Weston. Father’s belief that Mother did not know how to take care of Weston
further supports the trial court’s conclusion that Father engaged in conduct that exhibited a
wanton disregard for Weston’s welfare. Father did not think Mother took good care of
Weston, yet this belief did not induce Father to refrain from engaging in conduct he knew


                                               -10-
may lead to additional arrests and further incarceration.

       The unrefuted evidence presented in this case together with the case law precedent
regarding proof necessary to support a finding of abandonment under section 36-1-
102(1)(A)(iv) leads us to conclude by clear and convincing evidence that Father abandoned
Weston and engaged in conduct prior to his incarcerations in September 2010 and January
2011 that exhibited a wanton disregard for Weston’s welfare.




                                            -11-
                                   V. C HILD’S B EST I NTERESTS

       Having concluded that Father abandoned Weston within the meaning of Tenn. Code
Ann. §36-1-102(1)(A)(iv), we must now determine whether the trial court correctly
determined that it is in Weston’s best interest that Father’s parental rights be terminated. A
child’s best interests must be viewed from the perspective of the child, rather than the
perspective of the parent. In re Audrey S., 182 S.W.3d at 878. The General Assembly has
provided the courts with a non-exclusive list of nine factors to consider to determine whether
terminating a parent’s rights is in the best interest of a child.5 Tenn. Code Ann. §36-1-113(i);
In re Audrey S., 182 S.W.3d at 878. A court need not consider each factor listed; depending


       5
           The factors are:

       (1)Whether the parent or guardian has made such an adjustment of circumstance, conduct,
       or conditions as to make it safe and in the child’s best interest to be in the home of the
       parent or guardian;

       (2) Whether the parent or guardian has failed to effect a lasting adjustment after reasonable
       efforts by available social services agencies for such duration of time that lasting adjustment
       does not reasonably appear possible;

       (3) Whether the parent or guardian has maintained regular visitation or other contact with
       the child;

       (4) Whether a meaningful relationship has otherwise been established between the parent
       or guardian and the child;

       (5) The effect a change of caretakers and physical environment is likely to have on the
       child’s emotional, psychological and medical condition;

       (6) Whether the parent or guardian, or other person residing with the parent or guardian, has
       shown brutality, physical, sexual, emotional or psychological abuse, or neglect toward the
       child, or another child or adult in the family or household;

       (7) Whether the physical environment of the parent’s or guardian’s home is healthy and safe,
       whether there is criminal activity in the home, or whether there is such use of alcohol or
       controlled substances as may render the parent or guardian consistently unable to care for
       the child in a safe and stable manner;

       (8) Whether the parent’s or guardian’s mental and/or emotional status would be detrimental
       to the child or prevent the parent or guardian from effectively providing safe and stable care
       and supervision for the child; or

       (9) Whether the parent or guardian has paid child support consistent with the child support
       guidelines promulgated by the department pursuant to §36-5-101.

                                                    -12-
on the circumstances of each case, “the consideration of one factor may very well dictate the
outcome of the analysis.” In re Audrey S., 182 S.W.3d at 878.

        In addressing Weston’s best interest, the trial court found by clear and convincing
evidence that it is in Weston’s best interest that Father’s parental rights be terminated. As
the trial court found nearly all of the statutory factors weigh in favor of terminating Father’s
parental rights. Weston has spent only about five months of his life with Father, and that was
before he had even reached his first birthday. No evidence was presented suggesting Weston
and Father have developed a meaningful relationship. Father is not in a position to care for
Weston, and the evidence showed that Father has never provided Weston with a stable
environment.

        Father contends it is not in Weston’s best interest to terminate his parental rights,
arguing he has been thwarted in his attempts to see his son. Father explains that when he
tried to see Weston after getting out of jail in December 2010, Mother’s sister, who was
granted temporary custody after Mother died, would not allow Father to see Weston other
than on Christmas Day. Father testified he was only out of jail from December 13, 2010 until
January 9, 2011, and then again from January 19 to January 25, 2011. Even if Father were
able to visit Weston every day he was not incarcerated in December 2010 and January 2011,
we do not believe Father could have developed a meaningful relationship with Weston.

       Father also suggests Grandmother’s “actions prevented [him] from visiting or forming
a meaningful relationship with the child.” We do not agree. Grandmother, who lives in
Wyoming, was first asked to help out with Weston in January 2011. Grandmother was not
contacted until after Mother had died, when Father was unable to care for Weston because
he had made life choices that landed him back in jail. Grandmother flew to Tennessee and
took Weston with her back to Wyoming, where she obtained medical insurance for Weston
and provided him with the medical care he needed at that time. Grandmother is not
responsible for Father’s decisions that resulted in his being incarcerated for most of his son’s
life.

     Accordingly, we conclude the trial court correctly concluded that Grandmother
showed by clear and convincing evidence that terminating Father’s parental rights is in
Weston’s best interest.




                                              -13-
                                    IV. C ONCLUSION

       The trial court’s judgment terminating Father’s parental rights is affirmed. Costs of
this appeal are assessed against Father, J.W.W.




                                                        ____________________________
                                                        PATRICIA J. COTTRELL, JUDGE




                                            -14-